DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “leg member” should be rewritten as –leg portion—to maintain consistency with previously recited limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,739,328 (hereinafter Duncan).
Regarding claim 1, Duncan discloses a drain assembly for a faucet, the drain assembly comprising a lift rod (206) configured to be carried by the faucet and actuated relative to the 
Regarding claim 2, the living hinge (551) comprises a first thickness, and the coupling device further comprises a leg portion (the body of second coupling portion 553 is formed as a leg since it is linear and elongated) integrally coupled to the living hinge, the leg portion has a second thickness, and the second thickness is greater than the first thickness (see fig. 40).
Regarding claim 3, the leg portion (linear, elongated body of 553) is disposed between the second coupling portion (at least at the open end part that couples with the lever arm) and the living hinge (see fig. 40).
Regarding claim 6, Duncan discloses the living hinge and the leg portion comprise a flexible polymer (col. 9, ln. 11 – 14).
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0171610 (hereinafter Ahuja).
Regarding claim 11, Ahuja discloses a drain assembly for a faucet, the drain assembly comprising a lift rod (34) configured to be carried by the faucet (14) and actuated relative to the faucet, and a lever arm (26) configured to actuate a drain plug (40), and a coupling device (32) comprising a first coupling portion (32a, 32c) coupled to the lift rod, the first coupling portion comprising a collet (32a) disposed about the lift rod (34), the collet comprising a concave tapering surface (32t); and a retainer (32c) comprising a conical portion (32u) receiving the lift .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan.
Regarding claim 4, Duncan shows all in the instant invention as claimed including that the second thickness is greater than the first thickness but is silent as to relative thickness and thus fails to show the second thickness is at least five times that of the first thickness. Applicant has not disclosed that having the relative thickness at least five times greater solves any stated problem or is for any particular purpose, merely that the second thickness be greater than the 
Regarding claim 5, Duncan is silent as to the dimension of the first thickness and thus fails to show it is about 0.020 inches. Applicant has not disclosed that having the first thickness being about 0.020 inches solves any stated problem or is for any particular purpose. Moreover, it appears that the coupling device would perform equally well when the first thickness is at about 0.020 inches since such a feature would perform the same intended function of allowing the first coupling portion to hinge with respect to the second coupling portion. Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select the first thickness to be about 0.020 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Duncan. (See MPEP 2144.04(IV)(A)).
Claims 7 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan in view of Ahuja.
Regarding claim 7, Duncan teaches a flexible polymer but fails to recite it comprises polypropylene. Attention is turned Ahuja which shows using polypropylene as a suitable 
Regarding claims 8 – 10, Duncan fails to show the first coupling portion comprises a collet disposed about the lift rod, the collet comprising a concave tapering surface; and a retainer comprising a conical portion receiving the lift rod and including a convex tapering surface, the convex tapering surface engaging the concave tapering surface of the collet to urge the conical portion to engage the lift rod and thereby secure the retainer to the lift rod, wherein the collet integrally couples to the living hinge, and wherein the collet further comprises a first threaded surface and the retainer further comprises a second threaded surface, the second threaded surface being engagable with the first threaded surface to cause the convex tapering surface to engage the concave tapering surface of the collet to urge the conical portion to engage the lift rod and thereby secure the retainer to the lift rod. Attention is turned to Ahuja which shows a drain assembly having a collet (32a) disposed about the lift rod (34), the collet comprising a concave tapering surface (32t); and a retainer (32c) comprising a conical portion (32u) receiving the lift rod and including a convex tapering surface, the convex tapering surface engaging the concave tapering surface of the collet to urge the conical portion to engage the lift rod and thereby secure the retainer to the lift rod (par. 98; fig. 4), and wherein the collet further comprises a first threaded surface (32n) and the retainer further comprises a second threaded surface (32q), the second threaded surface being engagable with 
Regarding claim 11, Duncan shows a drain assembly for a faucet, the drain assembly comprising a lift rod (206) configured to be carried by the faucet and actuated relative to the faucet, and a lever arm (401) configured to actuate a drain plug (88), a coupling device (550) comprising a first coupling portion (552) coupled to the lift rod, a second coupling portion (553) coupled to the lever arm, and a leg portion (linear, elongated body of 553) is disposed between the second coupling portion (at least at the open end part that couples with the lever arm) and the first coupling portion (552) and facilitating actuation of the lever arm and the drain plug upon actuation of the lift rod. Duncan fails to show the first coupling portion comprises a collet disposed about the lift rod, the collet comprising a concave tapering surface; and a retainer comprising a conical portion receiving the lift rod and including a convex tapering surface, the convex tapering surface engaging the concave tapering surface of the collet to urge the conical portion to engage the lift rod and thereby secure the retainer to the lift rod, wherein the collet integrally couples to the living hinge, and wherein the collet further comprises a first threaded 
Regarding claim 12, Duncan shows a living hinge (551) integrally coupled to the leg portion (see fig. 40).
Regarding claim 13, the living hinge is disposed between the first coupling portion and the leg portion (see fig. 40).
Regarding claims 14 and 15, Duncan shows a living hinge (551), and under the modification in view of Ahuja, the collet would obviously integrally couple to the living hinge that is coupled to the leg portion of Duncan in order to operate as intended.
Regarding claim 16, the combination of Duncan and Ahuja shows the collet, the living hinge, and the leg portion (Duncan, col. 9, ln. 11 – 14; Ahuja par. 135).
Regarding claim 17, Duncan teaches a flexible polymer but fails to recite it comprises polypropylene. Attention is turned Ahuja which shows using polypropylene as a suitable material for coupling devices in drain assemblies (par. 135). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select polypropylene for the flexible polymer of Duncan since the selection of material based on the suitability for its intended use involves only routine skill in the art as evidenced by the teachings of Ahuja mentioned above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 3,419,919 is directed to the state of the art as a teaching of including a living hinge (38) in a coupling device of a drain assembly. US Patent 4,218,785 shows an unclaimed feature of a coupling collar (18) for securing the lever arm to the drain pipe. US Patent 10,221,549 shows an unclaimed feature of a C or U-shaped coupling element (124) of a drain assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754